Citation Nr: 0517988	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-20 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for 
residuals of a right wrist injury with carpal tunnel 
syndrome.

2.  Entitlement to service connection for a back and cervical 
spine disorder, claimed as secondary to the service-connected 
right wrist disability.

3.  Entitlement to service connection for a right shoulder 
disorder, also claimed as secondary to the service-connected 
right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The veteran served on active duty from March 1973 to March 
1982.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 1997 rating decision of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO) - which denied the veteran's claim for a higher rating 
for his right wrist disability.  At the time, he had a 30 
percent rating.  The RO also denied his claims for service 
connection for right shoulder, back, and cervical spine 
disorders - all of which he alleges are secondary to his 
service-connected right wrist disability.

A more recent, May 2004, RO decision granted a higher 50 
percent rating for the right wrist disability, retroactively 
effective from the date of receipt of the veteran's claim.  
He has continued to appeal for an even higher rating for this 
disability.  See AB v. Brown, 6 Vet. App. 35 (1993).  He also 
has continued to appeal for service connection for secondary 
right shoulder, back, and cervical spine disorders.

Unfortunately, however, the claims must be further developed 
before being decided.  So they are being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.

REMAND

The RO made an initial request to the Social Security 
Administration (SSA) in February 2003, to obtain records 
concerning the veteran's grant of disability insurance 
benefits.  There is no response of record.  And in April 2004 
his Congressman submitted a copy of this agency's decision 
granting SSA disability benefits.  But the medical records 
considered by the SSA are still not on file.  The duty to 
assist requires that VA obtain these records before deciding 
this appeal, as they may contain relevant evidence concerning 
the conditions at issue.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992).

Accordingly, this case is hereby REMANDED to the RO, via the 
AMC, for the following actions:

1.  Request all documents pertaining to 
an award of benefits from the SSA, and 
specifically request copies of the 
medical records upon which the SSA based 
its decision.  The RO should follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) (2004), in regards to requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
any claim continues to be denied, send 
the veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board 
for further appellate consideration.

The veteran need take no action until he is further informed. 
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.  The veteran has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


